Case 2:21-cv-00295-RAJ-LRL Document 20 Filed 05/25/21 Page 1 of 6 PageID# 1035




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

Pitcairn Franchise Development, LLC,

       Plaintiff,

v.                                           Case No. 21-10550

JTH Tax, LLC                                 Sean F. Cox
                                             United States District Court Judge
      Defendant.
______________________________/

        ORDER GRANTING DEFENDANT’S MOTION TO TRANSFER VENUE

                                       INTRODUCTION

       This is Defendant’s motion to transfer venue to the United States District Court for the

Eastern District of Virginia, Norfolk Division. For the reasons below, the Court GRANTS

Defendant’s motion to transfer.

                                        BACKGROUND

       On March 4, 2021, Plaintiff, Pitcairn Franchise Development, LLC (“Pitcairn”), initiated

this action in Washtenaw County Circuit Court. (ECF No. 1-1 at PageID 9). On March 12, 2021,

Defendant, JTH Tax, LLC d/b/a Liberty Tax Service (“Liberty”), removed to this Court through

diversity jurisdiction. (ECF No. 1, at PageID 4).

       On December 31, 2007, the parties entered into their first contract, but not the one at issue

in this action. (ECF 8-4). Peter Ziolkowski (“Ziolkowski”) (Pitcairn’s managing member) and

Liberty entered into the form agreement called Area Development Agreement (“2007 ADA”). The

2007 ADA required Ziolkowski to find, solicit, and recruit candidates to operate a franchise within

a territory located in Maryland, the District of Columbia, Virginia, and West Virginia. (ECF 8-4




                                                    1
Case 2:21-cv-00295-RAJ-LRL Document 20 Filed 05/25/21 Page 2 of 6 PageID# 1036




at PageID 171). The 2007 ADA was for a ten-year term and contained a renewal provision. (ECF

8-4 at PageID 164).

       On February 29, 2008, the parties entered into their second Area Developer Agreement

(“2008 ADA”), which is at issue in this action. (ECF 8-3). The 2008 ADA required Ziolkowski to

find, solicit, and recruit candidates to operate a franchise within a territory located in Pennsylvania

and Delaware. (ECF 8-3 at PageID 148). The 2008 ADA also was for a ten-year term and contained

a renewal provision. (ECF 8-3 at PageID 141). The 2008 ADA contains a choice-of-law provision,

under which the parties agreed that Virginia law governs all claims that in anyway relate to or arise

out of the agreement. (ECF at PageID 144). The 2008 ADA also contains a Jurisdiction and Venue

provision, which states:

       In any suit brought against [Liberty], including our present and former employees
       and agents, which in any way relates to or arises out of this Agreement, or any of
       the dealings of the parties hereto, venue shall be proper only in the federal court
       located nearest our National Office (presently the U.S. District Court in Norfolk,
       Virginia), or if neither federal subject matter or diversity jurisdiction exists, in the
       city or county state court located where our National Office is (presently the City
       of Virginia Beach, Virginia).

(ECF 8-3 at PageID 144).

       In March 2008, Ziolkowski formed Pitcairn. (ECF 12-2). In 2014, Liberty, Pitcairn, and

Ziolkowski entered into an Assignment and Amendment whereby the 2008 ADA was amended

and assigned from Ziolkowski to Pitcairn. (ECF 12-8 at PageID 130-131).

       This current action is one of many in the parties’ contractual dispute. In December 2017,

Pitcairn filed a Demand for Arbitration with the American Arbitration Association (“AAA”)

alleging breach of the 2007 ADA for failure to renew the contract. (ECF 8-5 at PageID 180). In

the Amended Demand, Pitcairn asserted that “claimant is entitled to renew upon the same or

similar terms as the [2007 ADA] for a term of 10 years” and a claim for “Failure to Pay Royalties



                                                  2
Case 2:21-cv-00295-RAJ-LRL Document 20 Filed 05/25/21 Page 3 of 6 PageID# 1037




On Ancillary Services.” (ECF 8-2 at PageID 118). In the Final Arbitration Order and Award On

Parties’ Cross-Motions for Summary Judgment, the AAA ruled that:

        In sum, even if Pitcairn had satisfied the conditions precedent for renewal, which it
        indisputably did not, the uncontroverted facts and law establish that Liberty is only
        required to offer the form of ADA currently offered by Liberty and that the form of
        the then-current ADA does not have to be on the same or similar terms as the 2007
        ADA.

(ECF 8-2 at PageID 130). The AAA also found Pitcairn was not entitled to a portion of all of

Liberty’s revenue streams. (ECF 8-2 at PageID 131).

        On February 6, 2021, – the day after the AAA issued the Final Order regarding the 2007

ADA – Liberty sent Pitcairn a letter terminating the 2008 ADA. On March 4, 2021, Pitcairn

initiated this litigation.

        In the Complaint in this action, Pitcairn alleges: one count seeking declaratory judgment

“stating that it has the right to renew the ADA upon the terms and conditions stated in the original

2008 agreement, and not upon the materially different terms presented by Liberty” (Count I); one

count seeking an temporary restraining order enjoining Liberty from terminating the 2008 ADA

(Count II); one count of breach of the area development agreement – wrongful termination (Count

III); and one count of breach of the area development agreement – failure to provide renewal

agreement under the same terms (Count IV). (ECF No. 1-1 at PageID 18-40).

                                             ANALYSIS

         A district court may transfer any civil action to any other district or division where it might

have been brought for the convenience of the parties and witnesses. 28 U.S.C. § 1404(a). In cases

like this one, where the parties have agreed to a forum-selection clause, the Supreme Court has

held that “a district court should ordinarily transfer the case to the forum specified in that clause.

Only under extraordinary circumstances unrelated to the convenience of the parties should a §



                                                   3
Case 2:21-cv-00295-RAJ-LRL Document 20 Filed 05/25/21 Page 4 of 6 PageID# 1038




1404(a) motion be denied.” Atlantic Marine Const. Co., Inc. v. U.S. Distr. Court for Western

District of Texas et al., 571 U.S. 49, 62 (2019).

        Pitcairn does not dispute that that the 2008 ADA contains a forum-selection clause stating

that claims under the 2008 ADA shall be brought in Virginia. (Pl’s Br. at PageID 556). Instead,

the thrust of Pitcairn’s argument is that the Michigan Franchise Investment Law (“MFIL”) renders

the forum-selection clause void. The Court does not find this argument persuasive because it is

based on a misunderstanding of Michigan law from a completely dissimilar case from the Virginia

Supreme Court: Ward’s Equipment, Inc., et al. v. New Holland North America, Inc., 254 Va. 379,

386 (1997).

        As an initial matter, the 2008 ADA has a governing-law provision, which states in relevant

part:

        a. Virginia Law. This Agreement is effective upon its acceptance in Virginia by
        our authorized officer. Virginia law governs all claims which in any way related to
        or arise out of this Agreement or any of the dealings of the parties hereto.

(ECF No. 8-3 at PageID 144).

        Despite this clear contractual provision that establishes that Virginia law shall apply to

claims arising from the 2008 ADA, Pitcairn asserts that Michigan law should apply because

Virginia courts have previously “recognized the applicability of the MFIL despite choice of law

provision.” (Def’s Br. at PageID 560). Pitcairn bases this argument on a Virginia Supreme Court

case that briefly interpreted the MFIL and ultimately concluded that the MFIL was inapplicable

because of the geographic limitation in the statute. Ward’s Equipment, 254 Va. at 386. The

Virginia Supreme Court reasoned:

        In the present case, the Michigan franchise law is inapplicable because it contains
        a geographic limitation; it applies only to franchises “made” in Michigan. See
        Mich. Comp. Laws § 445.1504; Hacienda Mexican Restaurants v. Hacienda
        Franchise Group, 195 Mich.App. 35, 489 N.W.2d 108, 111 (1992). Under
        paragraph (2) of the statute, a franchise agreement is “made in Michigan “when an
                                                    4
Case 2:21-cv-00295-RAJ-LRL Document 20 Filed 05/25/21 Page 5 of 6 PageID# 1039




       offer to sell is made” there, or if “an offer to buy is accepted” there, or “if the
       franchise is domiciled” there, or if “the franchised business is or will be operated
       there.

Ward’s Equipment, 254 Va. at 386 (emphasis added). While the Virginia Supreme Court is correct

that the MFIL has a geographic limitation to only franchises made in Michigan, the court misstated

paragraph two of the statute by adding in an additional “or” that is not in the text of the statute.

The text of paragraph two of the MFIL states in full:

       (2) An offer or sale of a franchise is made in this state when an offer to sell is made
       in this state, or an offer to buy is accepted in this state, or if the franchisee is
       domiciled in this state, the franchised business is or will be operated in the state.

Mich. Comp. Laws § 445.1504(2) (emphasis added). When read carefully, the statute is clear that

there are three ways – not four as asserted by the Virginia Supreme Court – that a franchise

agreement is “made” in Michigan: (1) when an offer to sell is made in Michigan; (2) when an offer

to buy is accepted in Michigan; and (3) when, if the franchisee is domiciled in Michigan, the

franchised business is or will be operated in the state. Domicile in Michigan and operation of the

franchised business in Michigan are not separate ways that a franchise is “made” in Michigan.

Instead, one qualifies the other: both the franchisee’s domicile in Michigan and operation of the

franchised business in Michigan need to occur to trigger the third option in the MFIL. Because

there is no franchise that is operated in Michigan, Pitcairn’s domicile in Michigan does not trigger

application of the MFIL.

       The Court finds that the forum-selection clause is valid because the franchise at issue was

not “made” in Michigan and therefore the MFIL does not apply.

       Because the Court finds that the forum-selection clause is valid, the usual § 1404(a)

analysis is adjusted in three ways. Atlantic Marine, 571 U.S. at 62-63. First, “the plaintiff’s choice

of forum merits no weight” and the plaintiff bears the burden of establishing “that transfer to the

forum for which the parties bargained is unwarranted.” Id. at 63. Second, the Court should not “not
                                                  5
Case 2:21-cv-00295-RAJ-LRL Document 20 Filed 05/25/21 Page 6 of 6 PageID# 1040




consider arguments about the parties’ private interests. When parties agree to a forum-selection

clause, they waive the right to challenge the preselected forum as inconvenient or less convenient

for themselves or their witnesses, or their pursuit of the litigation.” Id. at 64. Therefore, the Court

may only consider arguments about public-interest factors, and these public-interest factors “rarely

defeat a transfer motion.” Id. Third, “when a party bound by a forum-selection clause flouts its

contractual obligation and files suit in a different forum, a § 1404(a) transfer of venue will not

carry with it the original venue’s choice-of-law rules.” Id.

       Therefore, the Court may only analyze public interest factors, which include “the

administrative difficulties flowing from court congestion; the local interest in having localized

controversies decided at home; and the interest in having the trial of a diversity case in a forum

that is at home with the law.” Id. at n. 6 (citing Piper Aircraft Co. v. Reyno, 454 U.S. 235, 260 n.6

(1981)). Pitcairn has not provided any argument that these public interest factors override the

forum-selection clause. Thus, Pitcairn has not carried its burden of establishing “that transfer to

the forum for which the parties bargained is unwarranted.” Id. at 63.

                                          CONCLUSION

       For the reasons described above, the Court finds that the forum-selection clause in the 2008

ADA is valid. Therefore, the Court GRANTS Defendants’ motion to transfer venue to the United

States District Court for the Eastern District of Virginia, Norfolk Division because Plaintiff has

not shown why any of the public interest factors should override the forum-selection clause in the

2008 ADA.

       IT IS SO ORDERED.

Dated: May 25, 2021                                    s/Sean F. Cox
                                                       Sean F. Cox
                                                       U. S. District Judge



                                                  6
